Citation Nr: 1338043	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and posttraumatic stress disorder (PTSD), prior to April 29, 2011.

2.  Entitlement to a rating in excess of 50 percent for the service connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD, beginning on April 29, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  





REPRESENTATION

Veteran represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to May 1970 with subsequent service with the Army National Guard and Army Reserve.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of May 2010, February 2011 and August 2013 rating decisions issued by the RO.  

By a rating decision dated in May 2010, the RO denied service connection for PTSD and granted service connection for anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and alcohol dependence sustained full remission, assigning a 30 percent disability rating.

By rating decision dated February 2011, the RO continued the 30 percent disability rating and granted service connection for PTSD.

In a July 2011 rating decision, the RO granted service connection and assigned a 100 percent rating for lung cancer, effective on June 10, 2011.

A September 2011 Supplemental Statement of the Case denied service connection for PTSD and continued the 30 percent disability rating for anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and alcohol dependence sustained full remission. 

During the pendency of the appeal, in an August 2013 rating decision, the RO granted service connection for PTSD and continued the 30 percent disability rating for an anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD prior to April 29, 2011 and assigned a 50 percent disability rating effective on April 29, 2011.  

During the pendency of this appeal, the RO increased the Veteran's rating effective April 29, 2011.  Since the rating for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD remains less than the maximum available schedular benefit awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran changed his representation from AMVETS to Veterans of Foreign Wars of the United States in March 2011 and then to Edward M. Farmer, Attorney at Law, in April 2011.  

The Board finds that, on this record, the issue of a total rating based on individual unemployability (TDIU) by reason of service-connected disability has reasonably been raised for appellate consideration.

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file and associated with the Veteran's claim.  A review of the documents in the electronic files reveals additional VA treatment records and a VA examination report.  

The RO indicated in the August 2013 rating decision that it had reviewed the records in the Virtual VA and VBMS systems.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2013); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The remaining documents in the electronic files are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issue of entitlement to a TDIU rating is being remanded to the RO.


FINDING OF FACT

For the entire appeal period, the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD is shown to have been productive of a disability picture that more closely approximated that of deficiencies in most areas, such as work, family relations, judgment, thinking and mood; total social and occupational impairment is not demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent rating, but no higher, for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in March 2010, prior to the initial adjudication of the claim.  A VCAA letter was also provided in May 2011.

The March 2010 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have and to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The May 2011 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The claims were readjudicated in September 2011 and August 2013.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The VA treatment records dated through August 2013 are associated with the claims folder.  

Also of record are private medical opinions, evaluation reports, and treatment records.  There is no identified relevant evidence that has not been obtained.

The Veteran underwent VA examinations in May 2010, May 2011 and August 2013 to obtain medical evidence as to the nature and severity of the service-connected disabilities.  When taken together, these examinations are adequate to evaluate the level of severity of the Veteran's anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Principles 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as indicated, the RO has already assigned staged ratings for the Veteran's disabilities; hence, the Board must consider the propriety of the current ratings, as well as whether any further staged rating is warranted.  However, as discussed below, a uniform rating for the entire appeal period is warranted.  

The Veteran is in receipt of a 30 percent rating for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD prior to April 29, 2011 and a 50 percent rating beginning on April 29, 2011, pursuant to 38 C.F.R. § 4.130, DC 9411.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Analysis

While fluctuations in symptomatology, GAF scores, and overall impairment are present during the course of the appeal period, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 70 percent rating for the entire appeal period.  

In this regard, the Veteran sought treatment at the Vet Center in February to March 2010.  The treatment records and evaluation showed that the anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD were manifested by frequent thoughts of Vietnam, emotional numbing, irritability, poor concentration, sleep disturbance, always feeling on guard, and an inability to stop drinking.  He denied having suicidal thoughts, homicidal thoughts, delusions or hallucinations.  

Upon examination, the Veteran was noted to have a neat appearance and to be friendly and cooperative, but his speech was rapid and pressured with an anxious affect.   His memory function was impaired, and he exhibited disorganized thinking. His motor activity was agitated and restless.  The examiner noted that the Veteran had a very difficult time sitting still during the session.  

A readjustment counseling therapist noted that the Veteran's symptoms included nightmares, intrusive thoughts, memory malfunction, feelings of detachment from others, restricted affect, sleep disturbance, difficulty controlling his anger, and hyper vigilance.  

It was further noted that the Veteran had become socially and occupationally dysfunctional and was required by the Kentucky National Guard and California National Guard to resign due to his severe anger and alcoholic behavior.

The Veteran was afforded a VA examination in May 2010.  In regard to his social impairment, the VA examiner opined he was mildly to moderately impaired as he had strained relationships with his family members and a limited number of friends.  He also had fairly frequent and easily triggered panic episodes which impacted his daily choices.  

Specifically, the Veteran indicated that he had "run off" a lot of potential friends over the years and had no one that he would call a good friend.  He did note that he played golf about twice a month and went to the Masonic Lodge fairly often for meetings and fish fries.  He further stated that his relationships had been improving since his sobriety and lowered anger.  

The Veteran reported similar symptoms as noted previously, including sleep impairment, panic attacks, intense distress at exposure to cues that symbolize or resemble an aspect of the traumatic event, irritability and outburst of anger, difficulty concentrating, and hyper vigilance.  

Upon examination, the Veteran was noted to be clean, neatly groomed, friendly and cooperative with a normal affect.  He was easily distracted with a short attention span and had mildly impaired recent memory.  The examiner remarked that his mental calculation and manipulation skills were currently below his occupational and educational level suggesting possible neurological impairment secondary to his drinking.  He was unable to complete the attention and concentration exercises, but his thought processes and content were unremarkable.  His impulse control was "fair," and the examiner noted that that it was better with medication, but the Veteran still had to consciously think before speaking or acting.  

The Veteran denied having delusions, hallucinations, suicidal thoughts or homicidal thoughts and exhibited appropriate behavior with no obsessive ritualistic behavior.  

In regard to occupational impairment, the Veteran indicated that he avoided being fired several times because of his job security.  He stated that he would bring alcohol to work and was impaired during work hours.  

The examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD, but the Veteran had a GAF score of 65 for anxiety, 65 for depressive disorder, and 75 for alcohol dependence in sustained full remission.  

The VA examiner opined that the Veteran suffered from occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms, but with generally satisfactory functioning.  

The examiner noted his combined symptoms led to irritability, discomfort in selected social environments, hyper vigilance, and panic episodes of moderate to high frequency that caused some social problems and would have intermittent periods of decreased work efficiency or reliability if he were working.  

The Veteran was referred by the Vet Center to seek treatment.  The Veteran reported having similar symptomatology as in his previous examinations including feeling closed in or that someone might pull a gun on him, exaggerated startled response, and hyper vigilance.  

In regard to social impairment, it was reported that the Veteran was a verbal, outgoing person who was interested in social engagement.  The health care provider reported that the Veteran appeared to have loving feelings towards his wife, daughter and grandchildren, but the loving feelings could be interrupted by episodes of anger out of proportion to the situation.  

The Veteran and his wife endorsed that he did not have any deep friendships because of his anger issues and wife stated that the marriage had been very difficult and credited Alanon to enable her to continue with the marriage.  The Veteran indicated that his anger was partially controlled by medication.  

In regard to suicidal ideations, the Veteran's wife stated that the Veteran had suicidal thoughts and "put a gun in his mouth" as recently the previous summer 

The Veteran also sought treatment at VA facilities.  His VA treatment records from April to May 2011, including an April 2011 VA intake examination, reflected that the Veteran had suicidal ideations, but indicated that he would not commit suicide because he would not do that to his family.  

At the April 2011 VA intake examination, the Veteran stated that he thought about taking his own life from time to time, including somewhat recently, but never made an attempt.  He indicated that he would think of driving off the road into a river or shooting himself.  

The VA treatment records reflect that he also had hallucinations.  He stated that recently, and frequently, he heard people that he flew with in Vietnam.  They told him that "it didn't have to happen and how much it hurt when they went down."  The Veteran indicated that he would see his old buddies from service in the clouds and that was partially why he stopped flying 10 years prior to the evaluation.

The April 2011 VA intake examiner noted that the Veteran's judgment was impaired, his mood was anxious or irritable, and his affect was labile.  

In regard to occupational impairment, the Veteran reported that he was forced to retire from military after 39 years of service.  The Veteran stated that he worked part time at Bowman Field, but had retired from the military and post office.  

The April 2011 VA intake examiner rendered a GAF score of 58 that was reflective of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran was afforded a VA examination in May 2011.  In regard to social impairment, the Veteran reported that he had been married for 30 years and felt close with his wife.  He stated that he saw his children and grandchildren once every week or two.  Sometimes he would not want to interact with them, but he would usually sit quietly with his family.  

The Veteran reported occasionally going out to eat with his wife and sometimes going with her to occasions and parties.  He described having some friends who played cards with him once a month and would go to cookouts and other events.  He indicated that he enjoyed playing golf, but his friends would not go with him anymore.  The Veteran stated that his drive to do things and see people had diminished over the years.  

The Veteran reported that, over the past two to three years, he had been drinking alcohol.  He stated that he would have a one or two day binge drinking alone in a hotel that he planned when his wife was away.  

In regard to suicidal ideations, the Veteran indicated that he attempted to commit suicide in January 2011.  He stated that he was cleaning his gun and planning to shoot himself.  He said he did not follow through with it and, "was sweating real bad."  

The Veteran was noted to be clean and appropriately dressed, and his psychomotor activity was unremarkable.  He was cooperative and attentive, but his speech was hesitant, slow and clear.  His attention was intact, and he was oriented to time, place, and person.  His thought processes and content were unremarkable.  The examiner noted that his impulse control was poor, that he could be easily angered and belligerent, and the he might curse at others.  

The Veteran denied having hallucinations and delusions, inappropriate behavior, obsessive/ritualistic behavior, or homicidal thoughts. 

The examiner noted that the Miller Forensic Assessment of Symptoms Test (MFAST) was administered and that the Veteran received a score of eight.  A score of six or greater suggested the individual might be over reporting symptoms.  

The Veteran completed two additional tests that reflected severe depression, discomforting levels of anxiety, and a tendency to be impulsive with poor anger control and leading to a greater risk for self harming behavior.  The examiner noted that the results should be viewed with caution given the Veteran's tendency to over report symptoms.  

In regard to occupational impairment, the Veteran worked part time at the site security for staffing office at the 100th division.  He called in sick 10 days in the past year because he did not feel like going into work.  

The examiner rendered a GAF score of 65 which was reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

The Veteran was afforded a VA examination in May 2013.  The examiner opined that the Veteran's service-connected psychiatric disorders manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

In regard to social impairment, the Veteran indicated that his relationship with his wife was "so so" and that they fought daily.  He stated that their relationship had gotten worse and he had thought about moving out.  He noted that he did not trust her or anyone else to get things done.  He stated that he got along well with his children and grandchildren and saw them on special occasions.  

The Veteran reported that he did not have a social life and would go to parties if his wife forced him but got in arguments when he went out.  He enjoyed watching television sometimes and he went to AA meetings twice a week.  

The Veteran endorsed having hallucinations for the past eight to nine months where he heard voices telling him there was something wrong with him and also stated that he heard "Vietnam noises." 

In regard to suicidal ideations, the Veteran stated that he had not thought about committing suicide in the past three months, but would not care if he died.  He denied having homicidal ideations and violent behaviors.  The examiner remarked that the Veteran did not have suicidal ideations.  

In regard to occupational impairment, the Veteran's most recent employment was two and a half to three years prior to the examination.  He worked part time issuing military cards at Bowman Field.  When the office moved to Ft. Knox, his supervisor told him he would write him a good review.  

The Veteran indicated that he did well on his evaluations and became angry a few times, but never had any repercussions.  He missed work occasionally due to his alcoholism, but made his own hours.  

Upon evaluation, the examiner noted that the Veteran's hand shook, particularly when he was angry or irritated.  The examiner further noted that the Veteran became very irritated during the examination and would curse and raise his voice.  He also had a depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  

The examiner reported, however, that the Veteran did not have symptoms such as panic or depression affecting the ability to function independently, impaired judgment or thinking, delusions, hallucinations, grossly inappropriate behavior, neglect of personal appearance, or disturbances in motivation or mood.  

On review, the service-connected psychiatric disability picture is shown to be productive of occupational and social impairment that more closely resembles that of deficiencies in most areas.  

Although the Board acknowledges that the May 2011 VA examiner stated that the Veteran was over reporting his symptoms, there is clear evidence of deficiencies in mood, family, and work due to symptoms including suicidal ideations, depression, and impaired impulse control.  Moreover, there is some suggestion of impaired thinking and difficulty in adapting to stressful circumstances.  

In addition, the Board finds that the service-connected psychiatric disabilities cause impairment in social functioning that approaches that of serious disruption of his social relationships.  Specifically, he has experienced marital problems throughout the appeal period, and his wife noted that she has only been able to maintain the relationship because of a support group.  The Veteran stated that he argued with his wife daily and thought about moving out.  The Veteran and his wife also reported that he "runs off" potential friends as a result of his angry outbursts.  

Further, the service-connected psychiatric disabilities are shown to be productive of some inability to establish or maintain effective relationships in a work setting.  He reported to the Vet Center in February to March 2010 that he was forced to resign from the Kentucky and the California National Guard do to his severe anger and alcoholic behavior.  He also indicated that he would have angry outbursts at work, brought alcohol to work, and was consequently impaired on the job.  

The Veteran and his wife reported the Veteran suffered from suicidal ideations throughout the appeal period with occasional plans or ideas on how to carry it out.  

Thus, on this record, an increased rating of 70 percent rating in warranted.  38 C.F.R. § 4.7.

However, there is no showing of total social and occupational impairment due to the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The Veteran indicated in his April 2011 VA treatment records that he experienced hallucinations that, in part, caused him to stop flying.  This does not equate with total impairment.  The record shows that the Veteran has been married for almost 40 years and that his relationship with his children and grandchildren was good.

Further, findings consistent with or even approaching gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place are not demonstrated.

Accordingly, the Board finds that an increased rating of 70 percent, but no more for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD for the period of the appeal is warranted.

Additionally, on this record, a staged rating is not for application in this case.  The Board has examined the record and finds that an evaluation of 70 percent is warranted for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD for the entire period of the appeal.

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased rating of 70 percent, but no higher, for the service-connected anxiety disorder not otherwise specified, depressive disorder not otherwise specified, alcohol dependence sustained full remission, and PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the service-connected disability, then part and parcel to that claim for an increased rating is whether a total compensation rating based on individual unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Reviewing the record in the light most favorable to the Veteran, he has essentially alleged that he is unable to work as a result of his service-connected psychiatric disorders.  Therefore, the RO should develop the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, this remaining matter is REMANDED for the following action:

The RO should take appropriate steps to provide the Veteran an application for a TDIU rating under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on his response, the RO should pursue all indicated development in order adjudicate the claim if presented by the Veteran.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


